DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 10,966,334 (Lin et al). Although the claims at issue are not identical, they are not patentably distinct from each other because Lin et al disclose:
Re claim 1, a casing comprising: a substrate (col. 4, line 41);
a protection layer, formed on the substrate (col. 4, line 42); 
a bottom coating layer, formed on the protection layer(col. 4, line 45); 
a coating film layer, formed on the bottom coating layer(col. 4, line 48); and 
a surface coating layer, formed on the coating film layer, one of a surface of the substrate where the protection layer is formed on, a surface of the protection layer where the bottom coating layer is formed on, and a surface of the bottom coating layer where the coating film layer is formed on having a concave-convex pattern (col. 4, line 51-53).
Re claim 2, wherein surface roughness of the surface of the substrate where the protection layer is formed on is greater than or equal to 30 µm and has the concave-convex pattern (col. 4, lines 54-56).
Re claim 3, wherein surface roughness of the surface of the protection layer where the bottom coating layer is formed on is within a range from 0.4 µm to 1.5 µm, and has the concave-convex pattern (col. 4, line 57-60).

Re claim 4, wherein surface roughness of the surface of the bottom coating layer where the coating film layer is formed on is within a range from 17 µm to 20 µm, and has the concave-convex pattern (col. 4, lines 61-64).
Re claim 5, wherein surface roughness of the surface of the bottom coating layer where the coating film layer is formed on is greater than or equal to 30 µm, and has the concave-convex pattern (col. 4, lines 65-67).
Re claim 6, wherein the protection layer is an anti-oxidation film, and a thickness of the protection layer is within a range from 5 µm to 8 µm (col. 5, lines 1-3).
Re claim 7, wherein a thickness of the bottom coating layer is within a range from 12 µm to 18 µm (col. 5, lines 4-6).
Re claim 8, wherein a thickness of the coating film layer is within a range from 3 µm to 5 µm (col. 5, lines 7-8).
Re claim 9, wherein a thickness of the surface coating layer is within a range from 2 µm to 12 µm (col. 5, lines 9-11).
Re claim 10, wherein the surface of the substrate has the concave-convex pattern covered by the protection layer (col. 4, lines 42, 51-53).
Re claim 11, wherein the surface of the protection layer has the concave-convex pattern covered by the bottom coating layer (col. 4, lines 45, 51-53).
Re claim 12, wherein the surface of the bottom coating layer has the concave-convex pattern covered by the coating film layer (col. 4, lines 48, 51-53).



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847